department of the treasury internal_revenue_service washington d c 2qoq2 commissionfey no tax exemp government entities division aug onn tf -er rat legend taxpayer a taxpayer b ira x ira y ira z company m sum o sum p dear this letter is supp emented by additional correspondence dated ‘7 in response to a letter dated -- andi ‘vy ' ' submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted taxpayer b maintained iras x and y individual_retirement_arrangements described in sec_408 of the internal_revenue_code converted iras x and y into roth_ira z also with company m the code with company m in year taxpayer b- _the amount converted from ira x to ira z was sum the amount converted from ira y to ira z was sum p page taxpayer a and b timely requested and were granted an to file their year as taxpayer a and b’s extension of time until date individual_income_tax_return federal_income_tax return was being prepared it was determined that their joint gross_income would exceed the dollar_figure limit found in sec_408a b date taxpayer b requested by telephone that company company m advised m convert ira z back to traditional iras taxpayer a that the funds could not be converted back into a traditional_ira because taxpayer b had missed company m’s internal deadline of october for such conversions b was further advised that written instructions were required to process such request of the internal_revenue_code on taxpayer taxpayer b subsequently provided written instructions to company m requesting that the funds be recharacterized however company m received such instructions on date after the deadline for such recharacterization had passed taxpayer a and taxpayer b timely filed their combined federal_income_tax return for calendar_year for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayer b’s ineligibility to convert iras x and y into a roth_ira or taxpayer b‘s failure to recharacterize roth_ira z back to a traditional_ira this request based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer b be granted a period of not more that six months from the date of this ruling letter to recharacterize roth_ira z toa traditional_ira with respect to your request for relief under section of the of the regulations sec_408a internal_revenue_code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of the contribution under sec_408a and sec_1_408a-5 page sec_1_408a-5 question and answer-6 of the i tv regulations describes how a taxpayer makes the election to recharacterize the ira contribution an amount that has been converted from a traditional_ira to a roth_ira the taxpayer’s intent to recharacterize the amount taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the taxpayer must notify the roth_ira trustee of the trustee must make the transfer in order to recharacterize the code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer-2 of the i t regulations provides in summary that an individual with modified adjusted gross in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after december c of the regulations provides the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code section sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in section requested in this case is not réferenced in section the relief sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that faith and granting relief would not prejudice the interests of the government the taxpayer acted reasonably and in good vage sec_301_9100-3 of the regulations provides that a ii iii if the taxpayer inadvertently failed to make if its request for sec_301_9100-1 relief is filed taxpayer will be deemed to have acted reasonably and in good_faith i before the failure to make a timely election is discovered by the service the election because of intervening events beyond the taxpayer’s control because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied upon written advice of the service or taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election if the taxpayer failed to make the election the taxpayer v iv the sec_301_9100-3 ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayers b was not eligible to convert traditional_ira x into roth_ira y since taxpayer a’s and b’s combined modified_adjusted_gross_income for exceeded ‘dollar_figure income_tax return for calendar_year therefore it necessary to determine whether the taxpayers are eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayers a and b timely filed their joint federal is taxpayer b was ineligible to convert her ira x to roth_ira z since taxpayer a’s and taxpayer b’s combined adjusted_gross_income exceeded dollar_figure however taxpayer b requested that her roth_ira be recharacterized as a traditional non-roth ira but was unable to complete such recharacterization due to internal deadlines established by company m as well as requirements that such requests-be provided in writing realizing that she had been unable to complete the recharacterization in a timely manner taxpayer b requested an extension of time to perform the recharacterization calendar_year is not a closed tax_year upon with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira z as a traditional_ira and that you have page specifically the service has concluded that you have riet the requirements of clauses i of the regulations six months from the date of the issuance of this letter_ruling to so recharacterize of sec_301_9100-3 therefore you are granted an extension of and ii this ruling assumes that that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110' k used or cited as precedent of the code provides that it may not be pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this ruling please contact ne - woos 7s ms at sincerely yours de manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose - cc
